26(n)(iii) Written Consent of Ernst & Young LLP Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption "Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the use of our reports: (1) dated April 25, 2014, with respect to the statutory-basis financial statements and schedules of TransamericaLife Insurance Company and (2) dated April 25, 2014, with respect to the financial statements of the subaccounts of Separate Account VUL-3, in Post-Effective Amendment No. 1 to the Registration Statement (Form N-6, No. 333-192793) and related Prospectus of Transamerica Journey. /s/ Ernst & Young LLP Des Moines, IA April 24, 2015
